Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150298(77)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
  _________________________________________                                                           Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  In re Contempt of KELLY MICHELLE DORSEY.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
                                                                    SC: 150298
  v                                                                 COA: 309269
                                                                    Livingston CC Family Division:
                                                                      08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and

  KELLY MICHELLE DORSEY,
             Appellant.
  ____________________________________/

        On order of the Chief Justice, the motion of the Legal Services of Michigan and
  the Michigan State Planning Body for Legal Services to file a late brief amicus curiae is
  GRANTED. The amicus brief will be accepted as timely filed if submitted on or before
  October 31, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 29, 2016
                                                                               Clerk